UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2514


KEITH B. SHAMBERGER,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK, N.A.; AMERICA’S SERVICING COMPANY, d/b/a
ASC; SHAPIRO BROWN & ALT, LLP,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00645-JAG)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith B. Shamberger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith B. Shamberger appeals the district court’s order

dismissing       his   pro    se   complaint    against      Defendants     after    a

review pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012).                            We

have     reviewed      the     record   and     find    no    reversible      error.

Accordingly, we affirm the district court’s order.                        Shamberger

v. Wells Fargo Bank, N.A., No. 3:13-cv-00645-JAG (E.D. Va. Nov.

13, 2013).       We dispense with oral argument because the facts and

legal    contentions      are      adequately   presented      in   the    materials

before    this    court      and   argument   would    not   aid    the   decisional

process.

                                                                            AFFIRMED




                                          2